Carley, Presiding Judge.
In Duncan Wholesale v. Palmer, 198 Ga. App. 255 (401 SE2d 291) (1990), we reversed the trial court’s grant of appellee-defendants’ motion to dismiss appellant-plaintiff’s in rem action to foreclose a materialman’s lien. On certiorari, however, the Supreme Court reversed. Palmer v. Duncan, 262 Ga. 28 (413 SE2d 437) (1992). Accordingly, our original judgment is vacated and the judgment of the Supreme Court is hereby made the judgment of this court. The judgment of the trial court is affirmed.

Judgment affirmed.


Sognier, C. J., McMurray, P. J., Birdsong, P. J., Pope, Beasley, Cooper, Andrews and Johnson, JJ., concur.